Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 1 of 24 PageID #: 782




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DAVID FRAZIER, II, d/b/a
FRAZIER’S PAWN SHOP,

              Petitioner,

v.
                                                    Civil Action No. 3:19-cv-00208
MICHAEL F. FRONCZAK,
Director of Industry Operations
Washington Field Division
Bureau of Alcohol, Tobacco,
Firearms and Explosives
90 K Street, N.E., Suite 1102
Washington, DC 20226

              Respondent.


               RESPONDENT’S MEMORANDUM OF LAW IN SUPPORT
                    OF MOTION FOR SUMMARY JUDGMENT

       Respondent, Michael F. Fronczak, Director of Industry Operations, Washington Field

Division, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), by and through counsel,

William J. Powell, United States Attorney for the Northern District of West Virginia, and Erin K.

Reisenweber, Assistant United States Attorney for said district, now submits the following

memorandum in support of his motion for summary judgment.

I.     BACKGROUND

       Petitioner David Frazier, II, (“Mr. Frazier”) through counsel, filed a petition for de novo

review pursuant to 18 U.S.C. § 923(f)(3) requesting the Court to review the revocation of his

Federal Firearms License (FFL) by Michael Fronczak, Director, Industry Operations (DIO),

Washington Field Division, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), United

States Department of Justice. [ECF No. 1]. DIO Fronczak revoked the license after undisputed
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 2 of 24 PageID #: 783




evidence at the August 21, 2019 FFL revocation hearing established that Mr. Frazier knew and

understood the record-keeping and other requirements of the Gun Control Act but, nevertheless,

was plainly indifferent to the requirements. See Tab IV of the Certified Administrative Record,

Final Notice of Denial of Application. This Court, and several other Courts, have held that a single

violation of the Gun Control Act constitutes sufficient grounds for revocation of an FFL. The

record demonstrates that Mr. Frazier willfully violated the Gun Control Act on over one hundred

occasions by selling firearms to a felon, failing to record the acquisition and/or disposition of

multiple firearms, failing to properly keep and record ATF Forms 4473, Firearms Transactions

Records, and failing to comply with other laws and regulations regarding the distribution of

firearms. Accordingly, this Court should sustain the denial of renewal application of Mr. Frazier’s

license.

II.     APPLICABLE LAW AND PROCEDURE

        Title 18, United States Code, Section 923(e) provides in pertinent part that the Attorney

General may, after notice and opportunity for hearing, revoke a license issued under the Gun

Control Act of 1968, Title 18, United States Code, Chapter 44, if the licensee has committed any

willful violations of the GCA.1 Section 923(f)(1) provides that any person whose license has been

revoked shall receive written notice from the Attorney General stating specifically the grounds



1
  The authority to regulate the firearms industry under the Gun Control Act of 1968 previously was delegated to the
Secretary of the Treasury. However, when the Bureau of Alcohol, Tobacco, Firearms and Explosives was transferred
to the Department of Justice from the Department of the Treasury as part of the Homeland Security legislation enacted
in January 2003, the authority under the GCA was delegated to the Attorney General. Accordingly, precedential case
law cited infra may refer to the Secretary of the Treasury rather than the Attorney General.

                                                         2
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 3 of 24 PageID #: 784




upon which the license was revoked. The licensee, after receipt of notice, may request a hearing

within 15 days of receipt thereof. See 18 U.S.C. § 923(f)(2) and 27 C.F.R. § 478.73. The hearing

is held before an ATF Director of Industry Operations (DIO), acting on behalf of the Attorney

General, whose duty is to conduct the hearing and to act as the deciding official following a full

review of the matters submitted. After a hearing is held and if the DIO does not reverse his

decision, section 923(f)(3) allows the aggrieved party to make a petition for de novo review to the

United States District Court any time within 60 days of receipt of the DIO's decision. In any

proceeding held pursuant to section 923(f)(3), the District Court may, but is not required to,

consider any evidence submitted by the parties even if such evidence was not presented at the

administrative hearing.

III.   PROCEDURAL HISTORY

       Frazier’s Pawn Shop is a Federal Firearms Licensee (Licensee) located in Martinsburg,

West Virginia. Mr. David Frazier, the owner of Frazier’s Pawn Shop, has operated the business

since 2009. See Tab III of the Certified Administrative Record, Hearing Transcript (HT) at 8, 79.

In June 2009, a qualification inspection was conducted for the Licensee where an ATF Industry

Operations Investigator (IOI) explained the laws and regulations which apply to an FFL, including

but not limited to, how to conduct business as a firearms dealer and how to properly maintain the

records required for conducting the business. Mr. Frazier was present for this qualification

inspection and signed an acknowledgement that the ATF IOI explained and answered all questions

pertaining to the applicable regulations. See Government Exhibit 7 (G-7); HT at 76.


                                                3
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 4 of 24 PageID #: 785




       Beginning on or about April 26, 2010, ATF began a compliance inspection of Frazier’s

Pawn Shop. See Government Exhibit 1 (G-1). At the completion of this inspection, it was

determined that Mr. Frazier had failed on eighteen (18) occasions to properly record the disposition

of firearms in his Acquisitions and Disposition (A&D) records and had failed on one (1) occasion

to conduct a National Instant Criminal Background Checks System (NICS) inquiry as required by

law. See Government Exhibit 1 (G-1). Additionally, as a result of the inspection, Mr. Frazier was

cited for twenty-two (22) violations wherein he had failed to properly complete Firearms

Transaction Records, ATF Form 4473, as required. After this inspection, Mr. Froncazk served

Mr. Frazier with a Report of Violations (ROV) on May 7, 2010 informing him of the violations of

this inspection. Id. In addition, a Warning Letter was served on Mr. Frazier reminding him that

future violations may be considered willful and could result in the revocation of its FFL. Id.

       Beginning on or about December 12, 2011, ATF conducted another compliance inspection

of Frazier’s Pawn Shop. See Government Exhibit 1 (G-1). At the completion of this inspection,

it was determined that Mr. Frazier had again failed on thirteen (13) occasions to properly record

the disposition of firearms in the A&D records and had again failed to conduct a NICS inquiry as

required by law. Id. Additionally, with respect to the Firearms Transaction Records, ATF Form

4473, Mr. Frazier was again cited for six (6) violations wherein he had failed to properly maintain

these records. Id. As a result of this inspection, an ROV was served on Mr. Frazier on March 14,

2012 informing him of the violations from this inspection. Id. Mr. Frazier also attended a Warning

Conference on July 10, 2012 wherein the violations from the 2011 inspection and proper


                                                 4
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 5 of 24 PageID #: 786




compliance were discussed in detail with ATF officials. See Government Exhibit 1 (G-1). The

following day, ATF sent Mr. Frazier another Warning Letter reminding him that future violations

may be considered willful and could result in the revocation of its FFL. Id. and Government Exhibit

G-10.

        Beginning on or about August 12, 2014, ATF conducted another compliance inspection of

Frazier’s Pawn Shop. See Government Exhibit 1(G-1). At the completion of this inspection, it

was determined that Mr. Frazier had once again failed on twenty-five (25) occasions to properly

record the disposition of firearms in his A&D records. Id. With respect to the Firearms

Transaction Records, ATF Form 4473, Mr. Frazier was again cited for twenty-eight (28) violations

for failure to properly maintain these records. Id. It was also determined that Mr. Frazier had once

again failed to report the sale of multiple handguns to an individual. Id. Following the inspection,

ATF served Mr. Frazier with an ROV on Mr. Frazier on November 4, 2014 informing him of the

violations from this inspection. Id. Once again, ATF sent Mr. Frazier a Warning Letter reminding

him that future violations may be considered willful and could result in the revocation of its FFL.

See Government Exhibit 1. Id.

        On or about January 24, 2018, ATF Special Agents searched Frazier’s Pawn Shop pursuant

to a Federal search warrant after having conducted three (3) controlled straw purchases, (illegal

purchases of firearms by felons/out-of-state resident) from the business premises. See Government

Exhibit 1 (G-1).    Following the execution of the search warrant, ATF conducted another

compliance inspection of Frazier’s Pawn Shop. As a result of the evidence obtained by ATF


                                                 5
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 6 of 24 PageID #: 787




Special Agents and the subsequent inspection, a Notice to Deny Application for License, (a

renewal of license application) was served on Mr. Frazier. See Government Exhibit 1 (G-1). The

basis of the renewal denial was premised on willful violations with respect to the facilitation of

illegal straw purchases of a firearm (including the sale of firearms to a felon) in five (5) instances,

as well as a number of repeated record-keeping violations, which included failing to enter the

disposition of eight (8) firearms into the A&D record; failing to report the sale of multiple

handguns to an individual in two (2) instances; and failing to complete properly Firearms

Transaction Records, ATF Form 4473 in 160 instances, as detailed supra. Id.

       Mr. Frazier requested a hearing, which was held on August 21, 2019, before Washington

Field Division DIO Michael Fronczak at the ATF Satellite Office located at 40 Compass Pointe,

Martinsburg, West Virginia. See Government Exhibits G-2, G-3, and G-4 and Tab I of the Certified

Administrative Record. Appearing pro se, Mr. Frazier had the opportunity to present evidence and

to cross-examine the Government witnesses. Mr. Frazier also testified on his own behalf. James

Vann, ATF Associate Chief Counsel and Michael L. Boyer, Division Counsel for the Washington

Field Division represented the Government. Keith W. Martin, ATF Special Agent, Washington

Field Division, and Eileen Valls, ATF Industry Operations Investigator (IOI) testified on behalf of

the government. See HT, at 6-7. At the hearing, Mr. Frazier did not challenge the violations nor

did he challenge he allegations that the violations were willful. See HT, at 123-24, 128-29.

       On October 8, 2019, DIO Fronczak issued a Final Notice of Denial of Application, ATF

Form 5300.13 to Mr. Frazier. See Tab IV of Certified Administrative Record. Mr. Frazier received


                                                  6
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 7 of 24 PageID #: 788




the notice of denial on October 10, 2019. Id. DIO Fronczak found that the evidence collected by

ATF CE and the subsequent compliance inspection established that:

           1.        On April 21, 2017, licensee’s representative falsely
           completed an ATF Form 4473, entered incorrect information into their
           acquisition and disposition record and improperly ran a NICS
           background check on himself for the purchase of a Remington shotgun
           (Model 870; 20 gauge; S/N C925158), which he actually sold and
           transferred to Michele CREWS in violation of 18 U.S.C. §§
           923(g)(1)(A), 922(t)(1), and 924(a)(1)(A), and 27 C.F.R. §§
           478.102(a), 478.124(c)(1), 478.125(e) and 478.128(a).

           2.         On July 29, 2017, licensee’s representative falsely completed an
           ATF Form 4473, entered incorrect information into their acquisition and
           disposition record and improperly ran a NICS background check on
           himself for the purchase of a Glock pistol (Model 19; 9mm caliber; S/N
           AMCS728), which he actually sold and transferred to Audra CREWS, who
           was eighteen years of age at the time of the handgun purchase, in violation
           of 18 U.S.C. §§ 923(g)(1)(A), 922(t)(1), 924(a)(1)(A), and 922(x), and 27
           C.F.R. §§ 478.102(a), 478.124(c)(1), 478.125(e) and 478.128(a).

           3.         On October 18, 2017, licensee’s representative falsely
           completed an ATF Form 4473, entered incorrect information into their
           acquisition and disposition record and improperly ran NICS background
           check on a person other than the actual purchaser and facilitated the straw
           purchase of a Hi-Point rifle (Model 4595; .45 caliber; S/N R55185) to an
           individual with a Virginia driver’s license, portrayed by an ATF
           Undercover (UC) agent, for the actual purchaser, portrayed by an ATF
           confidential informant (CI) with a felony conviction, who the licensee’s
           representative knew or reasonable should have known was a prohibited
           person in violation of 18 U.S.C. §§ 922(d)(1), 923(g)(1)(A), 922(t)(1), and
           924(a)(1)(A), and 27 C.F.R. §§ 478.102(a), 478.124(c)(1), 478.125(e) and
           478.128(a).

           4.         On October 24, 2017, licensee’s representative falsely
           completed an ATF Form 4473, entered incorrect information into their
           acquisition and disposition record and improperly ran NICS background
           check on a person other than the actual purchaser and facilitated the straw
           purchase of a Springfield pistol (Model XD-9; 9mm caliber, S/N
           GM979645) to an individual with a West Virginia driver’s license,
                                               7
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 8 of 24 PageID #: 789




          portrayed by an ATF UC agent, for the actual purchaser, portrayed by an
          ATF CI with a felony conviction, who the licensee’s representative knew
          or reasonable should have known was a prohibited person in violation of
          18 U.S.C. §§ 922(d)(1), 923 (g)(1)(A), 922(t)(1), and 924(a)(1)(A), and 27
          C.F.R. §§ 478.102(a), 478.124(c)(1), 478.125 (e) and 478.128(a).

          5.         On January 18, 2018, licensee’s representative falsely completed
          an ATF Form 4473, entered incorrect information into their acquisition and
          disposition record and improperly ran NICS background check on a person
          other than the actual purchaser and facilitated the straw purchase of a
          Springfield pistol (Model XD-45; .45 ACP caliber, S/N GM403521) and
          an FN pistol (Model FNS-9; 9mm caliber; S/N GKU0026569) to an
          individual with a West Virginia driver’s license, portrayed by an ATF UC
          agent, for the actual purchaser, portrayed by another ATF UC agent, who
          the licensee’s representative knew or reasonable should have known was
          an out-of-state resident in violation of 18 U.S.C. §§ 922(b)(3),
          923(g)(1)(A), 922(t)(1) and 924(a)(1)(A), and 27 C.F.R. §§ 478.102(a),
          478.124(c)(1), 478.125(e) and 478.128(a).

          6.         Licensee engaged in approximately forty-seven (47) willful
          violations (on twenty-nine (29) ATF Form 4473) of 18 U.S.C. §§ 922(m),
          923(g)(1)(A), and 27 C.F.R. §§ 478.21(a) and 478.124(c) for transferring
          a firearm without first completing accurately all appropriate sections (such
          as questions 11.a, 16, 22, 23 and 29) of ATF Form 4473.

          7.         Licensee engaged in approximately sixty-six (66) violations (on
          forty (40) ATF Form 4473) of 18 U.S.C. §§ 922(m), 923(g)(1)(A), and 27
          C.F.R. § 478.124(c)(1), for transferring a firearm without first requiring the
          transferee provide the personal identifying information (such as name,
          residential address, place of birth, citizenship, etc.) required by ATF Form
          4473.

          8.        Licensee engaged in approximately five (5) violations (on five
          (5) ATF Form 4473) of 18 U.S.C. §§ 922(m), 922(t)(1)(c), and
          923(g)(1)(A), and 27 C.F.R. § 478.124(c)(3)(i) for failing to verify and
          properly record the identity of the transferee by examining a valid
          government-issued identification document (as defined in 27 C.F.R. §
          478.11).

          9.        Licensee engaged in approximately thirty-six (36) violations of

                                               8
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 9 of 24 PageID #: 790




           18 U.S.C. §§ 922(m), 922(t), and 923(g)(1)(A), and 27 C.F.R. §
           478.124(c)(3)(iv) for failing to record all NICS transaction information on
           ATF Form 4473 (questions 19.a, 19.c, and 19.d) prior to the transfer of a
           firearm.

           10.        Licensee violated 18 U.S.C. §§ 922(m) and 923(g)(1)(A), and
           27 C.F.R. § 478.124(c)(4) for failing to enter correct information regarding
           the manufacturer, serial number, and caliber/gauge of the firearm to be
           transferred on ATF Form 4473 (question 27) prior to the transfer of the
           firearm.

           11.        Licensee engaged in approximately five (5) violations (on five
           (5) ATF Form 4473) of 18 U.S.C. §§ 922(m), 923(g)(1)(A), and 27 C.F.R.
           § 478.124(c)(5), for failing to properly sign and/or record the correct date
           of transfer of a firearm on ATF Form 4473.

           12.        Licensee engaged in approximately two (2) violations of 18
           U.S.C. § 922(g)(3) and 27 C.F.R. § 478.126a, involving four (4) handguns,
           for failing to timely or correctly report the sale of two or more pistols, or
           revolvers, or combination thereof, to an unlicensed person on the same day
           or within five consecutive business days.

           13.        Licensee engaged in approximately eight (8) violations of 18
           U.S.C. § 922(m) and 923(g)(1)(A), and 27 C.F.R. § 478.125(e) for failing
           to completely, accurately, and timely record information (such as the fact
           of disposition, the date of disposition, the transferees name and address)
           into the Acquisition and Disposition record.

           14.       Licensee violated 18 U.S.C. § 922(t)(1)(A) and 27 C.F.R. §
           478.102(a)(1) for failing to conduct a NICS background check on a
           purchaser of a firearm.

See Tab IV of Certified Administrative Record.

       DIO Fronczak, at the request of Mr. Frazier, stayed the effective date of revocation through

and including January 22, 2020, while Mr. Frazier filed the instant Petition for de novo judicial

review pursuant to 18 U.S.C. § 923(f)(3). See Tab V of Certified Administrative Record. DIO


                                                 9
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 10 of 24 PageID #: 791




 Fronczak later extended this stay several times, through and including June 21, 2020, each time at

 the request of Mr. Frazier. Id.

         On December 9, 2009, Mr. Frazier, through counsel, filed a Petition for Judicial Review

 seeking to overturn the denial of his application, pursuant to 18 U.S.C. § 923(f)(3). [ECF No. 1].

 The Petition does not challenge the violations nor does it dispute the factual basis for any of the

 violations; rather, Petitioner contends that the actions of Mr. William Loren Hoffman2, Mr.

 Frazier’s employee, should not be imputed to Mr. Frazier.

 IV.     SUMMARY JUDGMENT IS APPROPRIATE AS THE FACTS ARE UNDISPUTED

         Pursuant to Federal Rule of Civil Procedure 56(c), a motion for summary judgment should

 be granted if there is no genuine dispute as to material fact, and if the moving party is entitled to

 judgment as a matter of law. The moving party has the burden of showing that there is no genuine

 dispute as to material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-325 (1986); Adickes v.

 S.H. Kress & Co., 398 U.S. 144, 157 (1970); Krupa v. New Castle County, 732 F. Supp. 497, 505

 (D. Del. 1990). The moving party need not present evidence, and need only point out the lack of

 any genuine dispute as to material fact. Celotex, 477 U.S. at 323-325. Once the moving party has

 met this burden, the non-moving party must set forth evidence of specific fact showing the

 existence of a genuine issue for trial. Id.; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-249

 (1986); Adickes, 398 U.S at 160, n.22; Krupa, 732 F. Supp. at 505. The non-moving party’s burden

 is more than a simple showing of “some metaphysical doubt as to the material facts.” Matsushita


 2
   Hoffman pled guilty in August 2019 to one count of Making False Entry in Records by Federal Firearms Dealer in
 this court in Criminal Action Number 3:18CR61.
                                                        10
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 11 of 24 PageID #: 792




 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L. Ed. 2d 538

 (1986). Instead, the non-moving party must present facts such as a reasonable jury could find in

 its favor. Id.

         The facts of this case are undisputed and in this situation, wherein the undisputed facts

 establish violations of the Gun Control Act, the Government is entitled to summary judgment as a

 matter of law. See e.g. DiMartino v. Buckles, 129 F. Supp. 2d 824, 827 (D. Md. 2001), affirmed

 DiMartino v. Buckley, (Buckles) 19 Fed. Appx. 114, (4th Cir. 2001). In an appeal of an agency

 action, a certified administrative record, unless somehow contradicted, satisfies the Agency’s

 initial burden of demonstrating the absence of material fact. American Arms Int’l v. Herbert, 563

 F.3d 78, 86 n.12 (4th Cir. 2009). In conducting a de novo review, “the court reviews the

 administrative record, which ‘enjoys a presumption of verity.’” Gossard v. Fronczak, 206 F. Supp.

 3d 1053, 1058 (D. Md. 2016) (citing American Arms Int’l, 563 F.3d at 86 n. 12. As part of its

 review, the court must determine whether ATF was authorized to deny the application. 18 U.S.C.

 § 923(f)(3); MEW Sporting Goods, LLC v. Johansen, 992 F.Supp.2d 665, 677 (N.D.W.Va.2014).

         The Court now has before it the complete certified administrative record, including the

 transcript from the Revocation/Denial of Renewal Hearing, in which Petitioner acknowledges that

 his FFL was responsible for over one hundred violations of the Gun Control Act. See HT, at 123-

 24, 128-29. These violations include a number of record-keeping violations, to include failing to

 accurately complete ATF Form 4473, failing to properly record firearms in the A&D record,

 failing to report the multiple sale of handguns, and failing to conduct a NICS background check


                                                11
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 12 of 24 PageID #: 793




 on a purchaser of a firearm, as well as violations of facilitating the straw purchase of multiple

 firearms to multiple buyers, including a felon.

        Since the facts are undisputed, this Court can decide this case on the Motion for Summary

 Judgment without holding an unnecessary evidentiary hearing and courts have routinely done so.

 See e.g. American Arms Int’l, 563 F.3d at 86 n12; DiMartino, 129 F. Supp. 2d at 827; T.T. Salvage

 Auction Co., Inc. v. Secretary of Treasury, 859 F. Supp. 977, 979 (E.D. N.C. 1994); Al's Loan

 Office Inc. v. United States Dept. of Treasury, 738 F. Supp. 221, 223 (E.D. Mich. 1990); Cucchiara

 v. Secretary of Treasury, 652 F.2d 28, 30 (9th Cir. 1981); see also Mayesh v. Schultz, 58 F.R.D.

 537, 539 (S.D. Ill. 1973); Fin & Feather Sport Shop, Inc. v. United States Treasury Dept., 481 F.

 Supp. 800, 806-807 (D. Neb. 1979).

        Further, Title 18 U.S.C. § 923(f) specifically provides that:

        If after a hearing held under paragraph (2) the Attorney General decides not to
        reverse the decision to deny an application . . . the Attorney General shall give
        notice to the aggrieved party. The aggrieved party may . . . file a petition with the
        United States District Court . . . In a proceeding conducted under this subsection,
        the court may consider any evidence submitted by the parties to the proceeding
        whether or not such evidence was considered at the hearing . . .

 (emphasis added).

        Thus, the standard is permissive. Although the Court may consider additional evidence, it

 may also uphold the decision of ATF to deny an application for an FFL, or to revoke such a license,

 based solely upon the administrative record. See DiMartino, 19 Fed. Appx. At 116 (“Neither did

 the District Court abuse its discretion in declining to hold an evidentiary hearing. A good reason

 to hold such a hearing must either appear in the administrative record or be presented by the party

                                                   12
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 13 of 24 PageID #: 794




 petitioning for judicial review.”); Cucchiara, 652 F.3d at 30 (“[I]t is clear that the District Court

 did not abuse its discretion in ruling without an evidentiary hearing.”); Perri v. Department of

 Treasury, 637 F.2d 1332, 1335 (9th Cir. 1981) (“[W]e conclude the District Court did not abuse

 its discretion in ruling without an evidentiary hearing. The Court expressed its intention to avoid

 a repetitive hearing.”); Willingham Sports, Inc. v. Bureau of Alcohol, Tobacco & Firearms, 348 F.

 Supp. 2d 1299, 1306 (S.D. Ala. 2004) (“Nonetheless, that the Gun Control Act provides for de

 novo review of administrative decisions is not to vest a firearm dealer with an absolute right to an

 evidentiary hearing in appealing from an adverse ATF decision. Case law is to the contrary.

 [B]efore an evidentiary hearing is appropriate a good reason to hold such a hearing must either

 appear in the administrative record or be presented by the party petitioning for judicial

 review.”)(internal citation omitted); Breit & Johnson Sporting Goods, Inc. v. Ashcroft, 320 F.

 Supp. 2d 671, 673 (N.D. Ill. 2004) (“‘De novo review' may be confined to the administrative record

 . . . ”); see also DiMartino, 129 F. Supp. 2d at 827.

        Moreover, entry of summary judgment is particularly appropriate in this case as several

 courts have held that any single violation of the Federal statutes or regulations controlling the

 firearms industry can be the basis for denying an application for a new license or revoking an

 existing license. See American Arms Int’l, 563 F.3d at 86; Appalachian Resources Dev. Corp. v.

 McCabe, 387 F.3d 461, 464 (6th Cir. 2004); Willingham Sports, Inc., 348 F. Supp. 2d at 1308;

 Article II Gun Shop v. Ashcroft, 2005 WL 701053, at *3 (N.D. Ill. Mar. 25, 2005); Breit & Johnson

 Sporting Goods, Inc., 320 F. Supp. 2d at 678; Cook v. Herbert, 2004 WL 40525, at *2 (W.D. Va.


                                                  13
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 14 of 24 PageID #: 795




 Jan. 5, 2004); Trader Vic's Ltd. v. O'Neill, 169 F. Supp. 2d 957, 963 (N.D. Ind. 2001); DiMartino,

 129 F. Supp. 2d at 832. In the instant case, the Government has proven not just one violation of

 the Gun Control Act, but over a hundred, in addition to the straw purchase of multiple firearms by

 multiple buyers.

        To the extent that noncompliance was attributable to the acts of another employee, namely

 Mr. Hoffman, Mr. Frazier is accountable for the conduct of his employees under the doctrine of

 respondent superior. In Fairmount Cash Management, LLC v. James, 858 F. 3d 356 (5th Cir.

 2017), the Fifth Circuit affirmed the revocation of a FFL in part based on a factual scenario very

 similar to the case at hand, where an employee of the business engaged in straw sales that were

 part of an ATF undercover operation. Id. at 358. Additionally, just as in this case, after the criminal

 investigation, which included the execution of search warrants, ATF conducted an inspection

 which revealed record-keeping violations and ATF initiated revocation proceedings. Id. Just as

 in this case, the firearms licensee admitted the violations and acknowledged it understood its

 obligations under the GCA. Id. at 362. The Fifth Circuit rejected the theory that its employee was

 a “rogue employee” and that the FFL was not responsible for the employee’s actions. The Court

 held that the FFL “is vicariously liable for the illegal acts of its employees regardless whether it

 approved of them. We reject its argument to the contrary. [Employee’s] multiple violations of the

 Gun Control Act are attributable to [the FFL] and authorized the ATF to revoke its FFL. Summary

 Judgment was proper on this basis.” Accord Stein’s Inc. v. Blumenthal, 649 F.2d 463, 468 (7th

 Cir. 1980); see also Vineland Fireworks Co. v. ATF, 544 F.3d 509, 521-22 (3d Cir. 2008) (Federal


                                                   14
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 15 of 24 PageID #: 796




 explosives licensee involved in similar regulatory scheme as GCA responsible for records which

 were not properly kept based on illness of bookkeeper). This principle holds true whether or not

 a FFL is a corporation. Augustson v. Holder, 728 F. Supp. 2d 1279, 1286 (D. N.M. 2010);

 McLemore v. Treasury Dept., 317 F. Supp. 1077, 1079 (N.D. Fla. 1970) (non-corporate FFL

 responsible for acts of employee under the doctrine of respondent superior”).

        A.      PETITIONER KNEW THE REGULATIONS WHICH APPLIED TO
                HIM AS AN FFL AND KNEW HIS RESPONSIBILITY FOR THE
                CONDUCT OF HIS EMPLOYEES

        Petitioner fully understood his responsibilities as a Federal Firearms Licensee as it relates

 to the Gun Control Act. At the hearing, Industry Operations Investigator Valls explained the

 process by which ATF educates applicants during the initial qualification inspection and to

 licensees at each subsequent compliance inspection regarding all federal firearms regulations,

 including straw purchases, the recording of all acquisitions and dispositions, the proper completion

 of the ATF Form 4473, and the reporting of multiple sales.            See HT, at 76.     The three

 Acknowledgement of the Federal Firearms Regulations Forms signed by Petitioner were offered

 into the record at the hearing. See Government Exhibits G-7, G-8, & G-9. The Acknowledgement

 of the Federal Firearms Regulations Form signed by Petitioner’s employee, Mr. Hoffman,

 acknowledging the same was also offered into the record. See Government Exhibit G-11.

 Additionally, at the hearing, Petitioner acknowledged his understanding of his obligations under

 the law as a federal firearms licensee:

        By Mr. Vann:


                                                 15
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 16 of 24 PageID #: 797




        Q. Number one, you do understand your obligations as a firearms dealer, correct?

        A. As far as --

        Q. Your obligations, what you’re required to do, writing the 4733s [sic], keeping A&D
        book –

        A. Yes, sir.

        Q. -- those types of things? You understand that’s [sic] issues?

        A. Um-hum.

        Q. You’ve been briefed on those --

        A. Yes, sir.

        Q. -- and you acknowledge those; is that correct?

        A. Yes, sir.

        Q. So you know what your duties are and what your responsibilities are as a licensee to
        sell guns?

        A. Yes, and like I said, when I hired Bill [Hoffman], I thought that he was going to handle
        all that.

        Q. But you still understand as well, right? I mean you’re continuing to do it now.

        A. Yes.

 See HT, at 129-130.

        Furthermore, as noted, the Petitioner is responsible for the actions of his employees.

 Despite Petitioner’s contentions to the contrary, the mere fact that the majority of violations are

 attributable to his employee, Mr. Hoffman, does not mitigate the conduct of Petitioner. See, e.g.,

 Augustson, 728 F. Supp. 2d at 1286; McLemore, 317 F. Supp. at 1079.

                                                 16
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 17 of 24 PageID #: 798




        While the Petitioner asserts in his petition that he should not be held responsible under

 vicarious liability theory for the acts of Mr. Hoffman, the law provides otherwise. Moreover, the

 Petitioner clearly acknowledged at the hearing an understanding of his responsibility for the

 actions of his employees:

        By Mr. Vann:

        Q: Okay. And you do also understand that you have responsibility for your employees?

        A: Yes.

 See HT at 131.

        B.        THERE IS NO FACTUAL DISPUTE THE VIOLATIONS OCCURRED

        In his findings of fact and conclusions of law, DIO Fronczak found that Petitioner willfully

 violated the Gun Control Act on over a hundred occasions by failing to accurately complete ATF

 Form 4473, failing to properly record firearms in the A&D record, failing to report the multiple

 sale of handguns, and failing to conduct a NICS background check on a purchaser of a firearm, in

 addition to facilitating straw purchases. See Tab IV of the Certified Administrative Record.

 Petitioner acknowledged these violations during the Revocation/Denial of Renewal Hearing, but

 tried to shift all responsibility to his employee, Mr. Hoffman:

        HEARING OFFICER FRONCZAK: . . . Mr. Frazier, it’s your turn to present evidence
        and anything -- any discussion you want to have regarding why your federal license
        renewal should be denied.

        MR. FRAZIER: The first thing I want to say is that obviously it appears that probably 99
        percent of the paperwork is under William Hoffman. You know, I guess I just relied on
        him, being him working at other gun shops in the past, and he told me he knew what he


                                                 17
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 18 of 24 PageID #: 799




        was doing and he knew all about the paperwork and what needed to be done. Obviously,
        that wasn’t factual.

 See HT at 123-124.

        HEARING OFFICER FRONCZAK: Do you have anything else you’d like to
        say --

        MR. FRAZIER: Just that --

        HEARING OFFICER FRONCZAK: -- or state?

        MR. FRAZIER: Just the same thing that I’ve iterated before, that as I stated,
        just going through, skimming through 99 percent of this, the violations were
        William Hoffman’s responsibility. And as far as the transactions he did, selling
        -- making straw purchases, whatever he has done, is solely on him. I had
        nothing to do with it . . .

 See HT at 128-129.

        Petitioner, through counsel, also acknowledges the violations in his petition:

        “It is undisputed that Mr. Hoffman, Petitioner’s employee, had violated the firearms dealer

 regulations. This fact was substantiated [by] ATF Federal agents and/or representatives during the

 ATF’s CI undercover investigation, which also resulted in numerous recordkeeping errors and

 other violations of the federal regulations were uncovered.” See ECF No. 1, (emphasis added).


        C.      PETITIONER WILLFULLY VIOLATED PROVISIONS OF THE GUN
                CONTROL ACT

        Petitioner willfully violated provisions of the Gun Control Act, because, at the hearing, the

 Government presented evidence that Petitioner knew of his legal obligations under the Gun

 Control Act and purposefully disregarded or was plainly indifferent to the requirements of the law.


                                                 18
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 19 of 24 PageID #: 800




 As noted, the mere fact that the violations may be attributable to the agents or employees of

 Petitioner in no way alleviates Petitioner of his legal obligations under the Gun Control Act.

        The majority of circuit courts, including the Fourth Circuit, agree that a willful violation

 of the Gun Control Act occurs when a licensee knew of his legal obligations under the law and

 fails to follow the law, showing plain indifference or purposeful disregard for the requirements of

 the law. American Arms Int’l, 563 F.3d at 83; RSM v. Herbert, 466 F.3d 316, 322 (4th Cir. 2006);

 see also Simpson v. AG United States, 913 F.3d 110, 114 (3d Cir. 2019) (nine Circuits have held

 that a licensee willfully violates the regulatory provisions of the GCA by showing a purposeful

 disregard or plain indifference to a known legal obligation,). Where a licensee understands his or

 her legal obligations under the GCA, yet fails to abide by those obligations, his or her license can

 be denied or revoked on the basis that the dealer ‘willfully’ violated the GCA.”); Stein's Inc., 649

 F.2d at 467; Lewin v. Blumenthal, 590 F.2d 268, 269 (8th Cir. 1979); Sturdy v. Bentsen, 129 F.3d

 122 (Table); 1997 WL 611765, at *2 (8th Cir. 1997)(“To show a willful violation, the BATF had

 to prove licensee knew of the legal record keeping requirements and ‘purposefully disregarded’ or

 was ‘indifferent to’ them.”)

        Moreover, a single willful violation is sufficient to establish willfulness.        See e.g.,

 American Arms Int’l, 563 F.3d at 86; Armalite Inc. v. Lambert, 544 F.3d 644, 647 (6th Cir. 2008).

 Furthermore, the Fourth Circuit has held that bad purpose or evil motive is not required to establish

 willfulness. Prino v. Simon,, 606 F.2d 449, 451 (4th Cir. 1979) (“[n]o showing of malicious intent

 is necessary”); Appalachian Res. Dev. Corp., 387 F.3d at 464 (“[w]e do not believe that the ‘bad


                                                  19
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 20 of 24 PageID #: 801




 purpose’ standard . . . is controlling with regard to the . . . standard defining [a] willful violation.”);

 Lewin, 590 F.2d at 269 (“There is no requirement of bad purpose as might be imposed were the

 Court faced with determining the definition of willfulness in a criminal prosecution.”); Willingham

 Sports, Inc., 348 F. Supp. 2d at 1310 (holding that no evidence of bad purpose required); Breit &

 Johnson Sporting Goods, Inc., 320 F. Supp. 2d at 678-79; Fin & Feather, 481 F. Supp. at 804.

         Additionally, while “mere mistakes” and “negligence” may not amount to willful

 violations of the Gun Control Act, see e.g., General Store, Inc. v. Van Loan, 560 F. 3d 920, 923

 (9th Cir. 2009), many courts have consistently held that violations become willful when errors

 continue despite repeated warnings. See RSM, 466 F. 3d at 322 (“[W]hen such errors continue or

 even increase in the face of repeated warnings . . . one may infer as a matter of law that the licensee

 simply does not care about the legal requirements. At that point, the failures show the licensee’s

 plain indifference and therefore become willful.”) (emphasis in original); see also Borgelt v.

 Bureau of Alcohol, Tobacco, and Firearms, 2009 U.S. Dist. LEXIS 89281, 2009 WL 3149436, 4

 (W.D.Wash.)(“[T]he government often proves willfulness by showing that a licensee repeatedly

 violated regulations despite knowledge of them and repeated warnings.”); Cucchiara, 652 F.2d 28

 (repeat record keeping violations constitute willful GCA violations); Lewin v. Blumenthal, 590

 F.2d 268 (repeat failure to complete ATF Forms, failure to record transactions on ATF records and

 sales to three individuals who they had reason to believe were prohibited persons constitute willful

 GCA violations); Moreno v. ATF, 113 F. Supp. 3d 916, 923 (W.D. Tx. 2015) (violations are

 considered willful if the licensee has been informed of the regulations, warned of violations, and


                                                     20
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 21 of 24 PageID #: 802




 continually violated those requirements); McLemore, 317 F. Supp. 1077 (failure to fully fill out

 ATF Form 4473 and properly maintain acquisition and disposition records constitute willful GCA

 violations); T.T. Salvage Auction Co., 859 F. Supp. 977 (repeat violation of GCA record-keeping

 provisions constitute willful GCA violations). In the case at hand, Petitioner received multiple

 warning letters which explained to him that future violations could be viewed as willful and could

 result in the revocation of his license. See Government Exhibit G-10.

        Petitioner Frazier’s repeated record-keeping violations, which include a failure to properly

 record all acquisitions and dispositions, to properly complete the ATF Form 4473, to report

 multiple sales of handguns and to conduct a NICS background check on a purchaser of a firearm,

 clearly satisfies the standard. As noted above and as show at hearing, Petitioner knew of his

 record-keeping obligations and acknowledged such on multiple occasions. See Government

 Exhibits G-7, G-8, and G-9.        Nevertheless, ATF inspections revealed that Petitioner has

 persistently committed record-keeping errors and omissions since its first compliance inspection

 in 2010. See Government Exhibit G-1. During each of Petitioner’s three prior compliance

 inspections, ATF cited Petitioner for similar record-keeping violations, including failing to

 properly record all acquisitions and dispositions, failing to properly complete ATF Form 4473,

 failing to report multiple sales of handguns and failing to conduct a NICS background check on a

 purchaser of a firearm.     See Government Exhibit G-1.         ATF warned Petitioner after each

 inspection, through the use of warning letters and a warning conference with Petitioner, that future

 violations, repeat or otherwise, could result in the revocation of its federal firearms license. Id.


                                                  21
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 22 of 24 PageID #: 803




        Petitioner now asserts that the bulk of these record-keeping errors and omissions were

 committed by his employee, Mr. Hoffman, and attempts to distance himself from his former

 employee. However, these self-serving arguments do not protect Petitioner from his obligations

 under the Gun Control Act. As elicited by IOI Valls at the hearing, Mr. Hoffman was Petitioner’s

 firearms manager dating back as far as 2014. See HT, at 91-92. In fact, during ATF’s compliance

 inspection in 2014 during which multiple record-keeping violations were found, Petitioner had

 delegated Mr. Hoffman to participate in the inspection and Mr. Hoffman was the one who went

 over the rules and regulations of the Gun Control Act with IOI Valls. See HT, 91-92; see also

 Government Exhibit G-11. Thus, Petitioner presents no justification for why the doctrine of

 respondeat superior should not be applied here as it has in other cases involving Federal firearms

 licensees being held responsible for the conduct of their employees.

        Petitioner, through counsel, also aims to minimize his involvement with the straw

 purchases facilitated by Mr. Hoffman stating “there was no credible evidence adduced at the

 administrative hearing that Petitioner was aware of Mr. Hoffman’s conduct other than the hearsay

 testimony from ATF Federal agents and/or representatives, which was without any corroboration.”

 Contrary to Petitioner’s assertions, however, hearsay is admissible at GCA administrative hearings

 as long as it is relevant and reliable. See Nationwide Jewelry & Pawn, Inc. v. ATF, 455 F. Supp.

 2d 1379, 1383 (M.D. Ga. 2006); Nat’l Lending Group, L.L.C. v. Mukasey, 2008 WL 5329888,

 at *2-3 (D. Ariz. Dec. 19, 2008); cf. Augustson, 728 F. Supp. 2d at 1283-84 (public records

 exception). The evidence relating to the straw purchases presented at the hearing included


                                                22
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 23 of 24 PageID #: 804




 video/audio recordings, as well as the testimony of SA Martin, which evidence corroborated Mr.

 Hoffman’s statements that Petitioner was aware of these straw purchase transactions.            See

 Government Exhibit G-5; HT at 63-64. This evidence was not only relevant but also reliable, and

 therefore ATF was fully justified in relying upon this evidence to find Petitioner was aware of

 these straw purchase transactions. Nevertheless, even if this evidence were to be set aside and it

 was conceded that Petitioner was not aware of the straw purchase transactions, Petitioner would

 still be responsible under the doctrine of respondeat superior for the conduct of his employee, Mr.

 Hoffman.

                                           CONCLUSION

        Petitioner engaged in over one hundred willful violations of the administrative provisions

 of the Gun Control Act. These violations, which are undisputed by Petitioner, included record-

 keeping errors and omissions, as well as multiple straw purchases to multiple buyers, including a

 felon. ATF warned Petitioner on multiple occasions, via both warning letters and a warning

 conference, of the record-keeping violations and advised him that future violations may result in

 the revocation of Petitioner’s license. These violations constitute classic willful violations as

 defined by virtually every Court that has defined the term, including the Fourth Circuit Court of

 Appeals, insofar as Petitioner understood the requirements of the law but disregarded or was

 plainly indifferent to the law’s requirements and failed to follow the law. With no genuine dispute

 as to any material fact, the Respondent is entitled to judgment in its favor as a matter of law and,

 therefore, requests that this Court enter summary judgment on Respondent's behalf.


                                                 23
Case 3:19-cv-00208-GMG Document 11-1 Filed 06/04/20 Page 24 of 24 PageID #: 805




                                           Respectfully submitted,


                                           WILLIAM J. POWELL
                                           UNITED STATES ATTORNEY

                                    By:    Erin K. Reisenweber
                                           Erin K. Reisenweber
                                           Assistant United States Attorney
                                           217 West King Street, Suite 400
                                           Martinsburg, WV 25401
                                           (304) 262-0590
                                           (304) 262-0591 FAX
                                           Erin.Reisenweber@usdoj.gov



 Of Counsel:

 Michael L. Boyer
 Jeffrey A. Cohen
 ATF Office of Chief Counsel




                                      24
